Exhibit 99.3 QUICKSILVER RESOURCES INC. UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION AND NOTES Page Pro Forma Condensed Combined Balance Sheet as of June 30, 2008 3 Pro Forma Condensed Combined Statement of Income for the Six Months Ended June 30, 2008 4 Pro Forma Condensed Combined Statement of Income for the Year Ended December 31, 2007 5 Notes to Pro Forma Condensed Combined Financial Information 6 QUICKSILVER RESOURCES INC. PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION AND NOTES UNAUDITED Quicksilver Resources Inc. (“Quicksilver” or the “Company”) is an independent oil and gas company incorporated in the state of Delaware and headquartered in Fort Worth, Texas.Quicksilver engages in the development, exploitation, exploration, acquisition and production and sale of natural gas, NGLs and crude oil as well as the marketing, processing and transmission of natural gas.As of December 31, 2007, substantial portions of Quicksilver’s reserves are located in Texas, the Rocky Mountains and Alberta, Canada with U.S. offices in Fort Worth, Texas; Granbury, Texas; Cut Bank, Montana and a Canadian subsidiary, Quicksilver Resources Canada Inc. (“QRCI”) located in Calgary, Alberta. On August 8, 2008, Quicksilver completed the acquisition of leasehold, royalty and midstream assets ( collectively “Alliance Assets”), associated with the Barnett Shale in northern Tarrant and southern Denton counties of Texas (“Alliance Asset Acquisition”), from various private parties including Chief Resources LP, Hillwood Oil & Gas L.P. and Collins and Young, L.L.C. (collectively “Sellers”) for consideration of $1 billion in cash and 10,400,468 shares of Quicksilver Resources common stock.The cash portion of the purchase price was funded with net proceeds of $674.5 million from the issuance of a $700 million face value second-lien term loan facility and $326 million drawn on Quicksilver’s senior secured credit facility.Preliminary post-close adjustments reduced Quicksilver’s senior secured credit facility borrowing by $10.0 million. Unaudited pro forma financial information The unaudited pro forma condensed combined financial statements are presented for illustrative purposes only and do not purport to be indicative of the combined results of operations that would have actually occurred had the described transaction occurred on the indicated dates or that may be achieved in the future. However, management believes that the assumptions provide a reasonable basis for presenting the significant effect of the transaction and that the pro forma adjustments give appropriate effect to those assumptions.The unaudited pro forma condensed combined financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in Quicksilver’s 2007 Annual Report on Form 10-K and its June 30, 2008 Quarterly Report on Form 10-Q, the unaudited combined statements of revenues and direct operating expenses for the Alliance Operations for the six months ended June 30, 2008 and 2007 and the audited combined statements of revenues and direct operating expenses for the Alliance Operations for the years ended December 31, 2007 and 2006 (Exhibits 99.1 and 99.2 included herein). 2 QUICKSILVER RESOURCES INC. PRO FORMA CONDENSED COMBINED BALANCE SHEET AS OF JUNE 30, In thousands, except for share data - Unaudited Historical Pro Forma Quicksilver Pro Forma Quicksilver Resources Inc. Adjustments Resources Inc. ASSETS Current assets Cash and cash equivalents $ 2,329 $ 990,487 (a) $ 1,316 (991,500 ) (b) Accounts receivable - net of allowance for doubtful accounts 116,301 - 116,301 Current deferred income tax asset 97,980 - 97,980 Other current assets 58,012 - 58,012 Total current assets 274,622 (1,013 ) 273,609 Investment in BreitBurn Energy Partners 395,787 - 395,787 Property, plant and equipment Oil and gas properties, full cost method Proved oil and gas properties 1,920,507 787,918 (b) 2,708,425 Unproved oil and gas properties 293,312 436,917 (b) 730,229 Other property and equipment 488,827 30,025 (b) 518,852 Property, plant and equipment - net 2,702,646 1,254,860 3,957,506 Other assets 40,232 11,513 (a) 51,745 $ 3,413,287 $ 1,265,360 $ 4,678,647 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ 209,815 $ - $ 209,815 Income taxes payable 104 - 104 Accrued liabilities 42,289 497 (b) 42,786 Derivative liabilities at fair value 297,087 - 297,087 Total current liabilities 549,295 497 549,792 Long-term debt 1,288,824 686,000 (a) 2,290,824 316,000 (a) Asset retirement obligations 26,326 771 (b) 27,097 Derivative liabilities at fair value 121,893 - 121,893 Other liabilities 10,609 - 10,609 Deferred income taxes 384,298 - 384,298 Deferred gain on sale of partnership interests 79,316 - 79,316 Minority interests in consolidated subsidiaries 29,098 - 29,098 Stockholders' equity Preferred stock, par value $0.01, 10,000,000 shares authorized, none outstanding - - - Common stock, $0.01 par value, 400,000,000 shares authorized and 161,260,383 and 171,660,851 shares issued, respectively 1,613 104 (b) 1,717 Paid in capital in excess of par value 280,730 261,988 (b) 542,718 Treasury stock of2,661,967 shares (14,658 ) - (14,658 ) Accumulated other comprehensive loss (205,101 ) - (205,101 ) Retained earnings 861,044 - 861,044 Total stockholders' equity 923,628 262,092 1,185,720 $ 3,413,287 $ 1,265,360 $ 4,678,647 The accompanying notes are an integral part of these pro forma condensed combined financial statements. 3 QUICKSILVER RESOURCES INC. PRO FORMA CONDENSED COMBINED STATEMENT OF INCOME FOR THE SIX MONTHS ENDEDJUNE 30, 2008 In thousands, except for per share data - Unaudited Quicksilver Alliance Quicksilver Resources Inc. Operations Pro Forma Resources Inc. Historical Historical Adjustments Pro Forma Revenues Natural gas, NGL and crude oil sales $ 356,503 $ 61,658 $ - $ 418,161 Other (985 ) 630 - (355 ) Total revenues 355,518 62,288 - 417,806 Operating expenses Oil and gas production expense 66,090 9,116 - 75,206 Production and ad valorem taxes 4,867 3,515 - 8,382 Other operating costs 1,959 - - 1,959 Depletion, depreciation and accretion 73,979 - 24,175 (c) 98,154 General and administrative 30,797 - - (d) 30,797 Total expenses 177,692 12,631 24,175 214,498 Operating income 177,826 49,657 (24,175 ) 203,308 Equity loss from BreitBurn Energy Partners 4,050 - - 4,050 Other income - net (1,058 ) - - (1,058 ) Interest expense 26,298 - 36,070 (e) 62,368 Income before income taxes and minority interest 148,536 49,657 (60,245 ) 137,948 Income tax expense 52,468 - (3,775 ) (f) 48,693 Minority interest expense, net of income tax 1,496 - - 1,496 Net income $ 94,572 $ 49,657 $ (56,470 ) $ 87,759 Earnings per common share - basic $ 0.60 $ 0.52 Earnings per common share - diluted $ 0.56 $ 0.49 Basic weighted average shares outstanding 157,807 - 10,400 (g) 168,207 Diluted weighted average shares outstanding 169,764 - 10,400 (g) 180,164 The accompanying notes are an integral part of these pro formacondensed combined financial statements. 4 QUICKSILVER RESOURCES INC. PRO FORMA CONDENSED COMBINED STATEMENT OF INCOME FOR THE YEAR ENDEDDECEMBER 31, 2007 In thousands, except for per share data - Unaudited Alliance Quicksilver Quicksilver Operations Pro Forma Resources Inc. Resources Inc. Historical Adjustments Pro Forma Revenues Natural gas, NGL and crude oil sales $ 545,089 $ 67,608 $ - $ 612,697 Other 16,169 1,002 - 17,171 Total revenues 561,258 68,610 - 629,868 Operating expenses Oil and gas production expense 136,831 10,334 - 147,165 Production and ad valorem taxes 16,142 4,292 - 20,434 Other operating costs 2,792 - - 2,792 Depletion, depreciation and accretion 120,697 - 55,858 (h) 176,555 General and administrative 47,060 - - (d) 47,060 Total expenses 323,522 14,626 55,858 394,006 Income from equity affiliates 661 - - 661 Gain on sale of oil and gas properties 628,709 - - 628,709 Loss on natural gas sales contract (63,525 ) - - (63,525 ) Operating income 803,581 53,984 (55,858 ) 801,707 Other income - net (3,887 ) - - (3,887 ) Interest expense 70,527 - 71,283 (i) 141,810 Income before income taxes and minority interest 736,941 53,984 (127,141 ) 663,784 Income tax expense 256,508 - (26,081 ) (j) 230,427 Minority interest expense, net of income tax 1,055 - - 1,055 Net income $ 479,378 $ 53,984 $ (101,060 ) $ 432,302 Earnings per common share - basic $ 3.08 $ 2.61 Earnings per common share - diluted $ 2.86 $ 2.43 Basic weighted average shares outstanding 155,475 - 10,400 (k) 165,875 Diluted weighted average shares outstanding 168,029 - 10,400 (k) 178,429 The accompanying notes are an integral part of these pro formacondensed combined financial statements. 5 QUICKSILVER RESOURCES INC. NOTES TO PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION UNAUDITED Pro forma balance sheet The unaudited pro forma condensed combined balance sheet as of June 30, 2008 is based on the historical unaudited condensed consolidated balance sheet of Quicksilver as of June 30, 2008.The pro forma condensed combined balance sheet gives effect to the Alliance Asset Acquisition and related transactions as if such acquisition had occurred on June 30, 2008. (a) Pro forma adjustment to reflect proceeds of $686.0 million from borrowings under the Company’s $700 million second lien term loan facility at 98% of face value, debt issuance costs of $11.5 million funded from those borrowings and recorded in other assets to be amortized over the life of the debt.The pro forma adjustment also reflects borrowings of $326.0 million under the Company’s senior secured credit facility and subsequent repayment of $10.0 million of borrowings under the senior secured credit facility from cash received in preliminary post-close settlement subsequent to the close date. (b) Reflects payment of $990.0 million and issuance of 10,400,468 shares of Quicksilver common stock to Sellers for the Alliance Assets.The acquisition of the Alliance Assets will be accounted for as a purchase with the following preliminary allocation of the purchase price: (in thousands) Purchase price: Cash paid to Sellers $ 1,000,000 Cash received from post-closing settlement (10,000 ) Cash paid for acquisition-related expenses 1,500 Total cash 991,500 Shares issued to Sellers 262,092 Total purchase price $ 1,253,592 Allocation of purchase price: Oil and gas properties - proved $ 787,918 Oil and gas properties - unproved 436,917 Midstream assets 30,025 Liabilities assumed (497 ) Asset retirement obligations (771 ) $ 1,253,592 Pro forma statements of income The unaudited pro forma combined statement of income for the six months ending June 30, 2008 is based on the unaudited condensed consolidated financial statements for Quicksilver for the six months ended June 30, 2008 and the unaudited combined statement of revenues and direct operating expenses for the Alliance Operations for the six months ended June 30, 2008.The unaudited pro forma condensed combined statement of income for the year ended December 31, 2007 is based on the audited consolidated financial statements for Quicksilver for the year ended December 31, 2007 and the audited combined statement of revenues and direct operating expenses of the Alliance Operations for the year ended December 31, 2007.The pro forma condensed combined financial information gives effect to the following events as if each had occurred on January 1, 2007. · the proceeds of $686.0 million from issuance of the $700 million second lien term loan facility and debt issuance costs of $11.5 million funded from those borrowings and recorded in other assets to be amortized over the life of the debt; borrowings of $326.0 million under Quicksilver’s senior secured credit facility and subsequent repayment of an estimated $10.0 million of borrowings under the senior secured credit facility from cash received in preliminary post-close settlement subsequent to the close date; 6 · the issuance of 10,400,468 shares of Quicksilver common stock at the August 8, 2008 closing market price of $25.20 per common share; and · the acquisition of the Alliance Assets. (c) Pro forma adjustment to depletion for the six months ended June 30, 2008 giving effect to considerations including the net historical cost for existing oil and gas properties, estimated valuation of the Alliance oil and gas properties, estimated proved reserves owned after the Alliance Asset Acquisition and pro forma production during the period.Additionally, the pro forma adjustment includes depreciation on the acquired midstream assets and accretion for all Alliance Assets. (d) Management does not expect to incur incremental general and administrative expenses as a result of the Alliance Acquisition. (e) Pro forma adjustment to include interest expense associated with the $700 million second lien loan term facility, with an assumed interest rate of 7.75%, and $316 million of net borrowings under Quicksilver’s senior secured credit facility, with an assumed interest rate of 4.09% for the six months ended June 30, 2008. (f) Pro forma adjustment to amend the provision for income taxes with respect to the Alliance Assets and associated transactions at an effective U.S. tax rate of 35.7%. (g) Pro forma weighted average basic and diluted shares outstanding and earnings per share were calculated as follows: Quicksilver Alliance Quicksilver Resources Inc. Operations Pro Forma Resources Inc. Historical Historical Adjustments Pro Forma (In thousands, except per share data) Net income $ 94,572 $ 49,657 $ (56,470 ) $ 87,759 Impact of assumed conversions – interest on 1.875% convertible debentures, net of income taxes 950 - - 950 Income available to stockholders assuming conversion of convertible debentures $ 95,522 $ 49,657 $ (56,470 ) $ 88,709 Weighted average common shares – basic 157,807 - 10,400 168,207 Effect of dilutive securities: Employee stock options 742 - 742 Employee stock and stock unit awards 1,399 - 1,399 Contingently convertible debentures 9,816 - 9,816 Weighted average common shares – diluted 169,764 10,400 180,164 Earnings per common share - basic $ 0.60 $ 0.52 Earnings per common share - diluted $ 0.56 $ 0.49 (h) Pro forma adjustment to depletion for the year ended December 31, 2007 giving effect to considerations including the net historical cost for existing oil and gas properties, estimated valuation of the Alliance oil and gas properties, estimated proved reserves owned after the Alliance Asset Acquisition and pro forma production during the period.Additionally, the pro forma adjustment includes depreciation on the acquired midstream assets and accretion for all Alliance Assets. (i) Pro forma adjustment to include interest expense associated with the $700 million second lien loan term facility, with an assumed average interest rate of 7.75%, and $316 million of net borrowings under Quicksilver’s senior secured credit facility, with an average interest rate of 4.09% for the year ended December 31, 2007. (j) Pro forma adjustment to amend the provision for income taxes with respect to the Alliance Assets and associated transactions at an effective U.S. tax rate of 35.7%. 7 (k) Pro forma weighted average basic and diluted shares outstanding and earnings per share were calculated as follows: Quicksilver Alliance Quicksilver Resources Inc. Operations Pro Forma Resources Inc. Historical Historical Adjustments Pro Forma (In thousands, except per share data) Net income $ 479,378 $ 53,984 $ (101,060 ) $ 432,302 Impact of assumed conversions – interest on 1.875% convertible debentures, net of income taxes 1,901 - - 1,901 Income available to stockholders assuming conversion of convertible debentures $ 481,279 $ 53,984 $ (101,060 ) $ 434,203 Weighted average common shares – basic 155,475 - 10,400 165,875 Effect of dilutive securities: Employee stock options 1,326 - 1,326 Employee stock and stock unit awards 1,412 - 1,412 Contingently convertible debentures 9,816 - 9,816 Weighted average common shares – diluted 168,029 10,400 178,429 Earnings per common share - basic $ 3.08 $ 2.61 Earnings per common share - diluted $ 2.86 $ 2.43 8
